DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kleimenhagen et al. (U.S. Patent 5,925,085).
	Kleimenhagen discloses a method of operating a grading machine (104) including sensing a pitch of a grading blade (129) with a sensor (326, 328).  The blade is positioned by cylinders (322, 324, for example).  The step of receiving a user input to position the grading blade is inherent since the blade would not be suitable for operation if not subject to proper inputs.  Regarding the recitation of “predetermined pitches,” the examiner takes Official notice that it is well known to use predetermined blade orientations in order to facilitate operation in a variety of applications.  For this reason, it would have been obvious to one of ordinary skill at the time of the invention to have configured Kleimenhagen with predetermined pitches.
	Regarding claim 12, the sensor is mounted to the top portion of the blade (Figure 3, for example).  Kleimenhagen leaves the type of sensor to one skilled in the art.  The examiner takes Official notice that both optional sensors (inertial measurement unit on a top portion of blade and linear displacement sensor coupled to cylinder) are well known and it would have been obvious to one of ordinary skill at the time of the invention to have used a sensor in the manner claimed in order to properly sense the pitch, as is the purpose of Kleimenhagen.

	Regarding claims 14 and 17, these are standard operational modes in grading machines.  Further, the examiner takes Official notice that it is well known to provide selectable icons to machine users in order to efficiently operate a machine.  For this reason, it would have been obvious to one of ordinary skill at the time of the invention to have configured Kleimenhagen as claimed.  This configuration would also meet claim 15.
	Regarding claim 16, given the purpose of substrate work disclosed by Kleimenhagen, it would have been obvious to one of ordinary skill at the time of the invention to have automatically adjusted the blade orientation in order to efficiently operate the machine.
	There is a controller (210) in communication with a blade pitch sensor; thereby meeting claim 18 recitations.  Given inclusion of a linear displacement cylinder sensor as discussed with respect to claim 12, claim 19 recitations would also be met since proper data would be required from all sensors.
	Regarding claim 20, there is a user interface configured to display icons that correspond to orientations (Figures 8 and 9).  Given the inclusion of predetermined orientations, claim recitations would be met.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY S. HARTMANN
Primary Examiner
Art Unit 3671

/GARY S HARTMANN/Primary Examiner, Art Unit 3671